Conviction is for theft of property of the value of more than $50.00. Punishment was assessed at two years in the penitentiary.
No bills of exception are found in the record. The statement of facts shows that appellant and his brother-in-law, *Page 474 
Alton Covill, stole the truck casings, tubes and rims from Lloyd Odom, and that appellant, in company with someone unknown to Mr. Page, sold to him the property in question. The theft occurred in Martin County. Later the property was found in the possession of Mr. Page in Big Spring, Howard County. The property was recovered and identified. On the trial appellant testified that he sold the property for his brother-in-law, but denied knowledge that it was stolen. At a former term of court he had sworn in an application for continuance that he (appellant) had purchased the property and gave the names of two witnesses by whom he could prove said purchase. On the present trial he admitted that what he had sworn in said application was untrue.
Under the facts it is not surprising that the jury did not give credence to his story.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.